Citation Nr: 0724767	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-03 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
avascular necrosis, to include as secondary to service-
connected shell fragment wounds.

2.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
shell fragment wounds.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO) that denied the veteran's claims of 
entitlement to service connection for bilateral hip avascular 
necrosis, to include as secondary to service-connected shell 
fragment wounds, and entitlement to service connection for a 
bilateral knee disability, to include as secondary to 
service-connected shell fragment wounds.

In May 2007, the veteran appeared at the RO for a travel 
Board hearing before the undersigned Veteran's Law Judge.  
The transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  Bilateral hip avascular necrosis was not shown in 
service, and any current bilateral hip avascular necrosis is 
unrelated to service or a disease or injury of service 
origin, including service-connected shell fragment wounds.  

2.  A bilateral knee disability was not shown in service, and 
any current bilateral knee disability is unrelated to service 
or a disease or injury of service origin, including service-
connected shell fragment wounds.  



CONCLUSIONS OF LAW

1.  Bilateral hip avascular necrosis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R.§§ 3.303, 3.310(a) (2006).

2.  A bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R.§§ 3.303, 3.310(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre- and post-initial-
adjudication notice by letters dated in October 2002 and 
October 2006.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

Given that one of the foregoing notices came after the 
initial adjudication, the timing of the notices did not 
comply with the requirement that the notice must precede the 
adjudication.  Regardless, if there was such a procedural 
defect, it has been cured without prejudice to the appellant 
because the veteran's claim was subsequently adjudicated by 
the RO (see the March 2007 supplemental statement of the 
case), and because he had a meaningful opportunity to 
participate effectively in the processing of the claim.  That 
is, he had the opportunity to submit additional argument and 
evidence.  See for example the transcript of the May 2007 
Board hearing.  

VA has obtained service medical records, obtained VA and 
private post-service medical records, assisted the veteran in 
obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
the disabilities in question, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Service Connection Criteria

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

Service connection may also be established on a secondary 
basis if the claimed disability is shown to be proximately 
due to or the result of a service-connected disease or 
injury. 38 C.F.R. § 3.310.  

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.310(b);  Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The veteran's service medical records do not show complaints, 
treatment, or diagnoses of bilateral hip avascular or a 
bilateral knee disability in service, and it is not contended 
otherwise.  The veteran contends that his bilateral hip 
avascular necrosis and bilateral knee disability are related 
to service, and in particular, to his service-connected shell 
fragment wounds to the left lower extremity that he sustained 
after stepping on a booby trap in the Republic of Vietnam.  

The evidence includes the reports of a January 2003 VA 
orthopedic examination and a March 2007 VA orthopedic 
examination that resulted in the diagnoses of a gunshot wound 
to the muscle group XII on the left lower extremity, 
bilateral avascular necrosis of the hips, and symmetrical 
mild osteoarthritic changes of the bilateral knees.  

The question is whether the evidence is at least in equipoise 
as to whether the veteran's bilateral avascular necrosis of 
the hips and disability of the bilateral knees are related to 
service, including whether they may be related on a secondary 
basis to any of the veteran's service-connected disabilities.  

The veteran has submitted several written and oral statements 
arguing that his bilateral avascular necrosis of the hips and 
disability of the bilateral knees are related to his service-
connected residuals of shell fragment wounds to his left leg.  
He has argued that service connection should thus be granted 
on a secondary basis.  With respect to any medical 
conjectures that could be made on his part, however, the 
veteran has not been shown to possess the medical background 
required to provide such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay hypothesizing, particularly in 
the absence of any supporting medical authority, serves no 
constructive purpose and need not be considered.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).  There are no 
opinions supportive of the veteran's claim from anyone with 
the required medical background.  

On the other hand, the medical evidence against the veteran's 
claim consists of the reports of the January 2003 VA 
orthopedic examination and the March 2007 VA orthopedic 
examination that were conducted by the same VA physician for 
the purpose of making a determination as to etiology of the 
claimed disabilities.  Based upon a review of the veteran's 
claims file, a history of the veteran's disabilities, and the 
physical examination of the veteran, the examining physician 
concluded in the 2003 examination report that it was more 
likely than not that the veteran's bilateral avascular 
necrosis was not related to his service-connected left leg 
trauma.  The examiner explained that trauma to one leg would 
not result in bilateral avascular necrosis.  With respect to 
the veteran's bilateral knees, the pertinent diagnosis was 
"ligament snapping sensation in both knees with referred 
pain to the right knee secondary to [the veteran's] avascular 
necrosis."  In contrast to this diagnostic assessment, 
however, the examiner wrote in his discussion that the 
veteran's "bilateral knee symptoms . . . are more likely 
than not related to a service-connected condition."  The 
examining physician then explained that the veteran's right 
knee pain is referred pain from his right hip.  

In the report of the March 2007 VA examination report, again 
based upon a review of the veteran's claims file, a history 
of the veteran's disabilities, and the physical examination 
of the veteran, the examining physician concluded that there 
was no incremental change in the veteran's nonservice-
connected hips or knees as a result of his service-connected 
gunshot wound to the left lower extremity.  By way of 
explanation, it was noted that the veteran had a normal gait 
and station, and ambulated normally.  The examining physician 
concluded that he found no additional disability, effect, or 
aggravation to the veteran's hips and knees related to his 
service-connected left leg gunshot wound.  It was noted that 
the x-ray degenerative changes of the knees were symmetrical 
and likely age-related rather than post-traumatic change.  

Based upon an overview of the claims folder which 
demonstrates no medical opinion relating the disabilities at 
issue to service or to a service-connected disability, the 
evidence against the veteran's claim is overwhelming.  
Although the VA physician who conducted the two separate VA 
orthopedic examinations of the veteran in 2003 and 2007 
indicated in the 2003 report that the knee disabilities were 
related to a service-connected disability, it is clear from a 
review of that particular examination report in the context 
of the medical record as a whole, that this particular 
statement was a typographical error, and that the physician 
clearly meant to indicate that there was no such 
relationship.  Significantly, the physician said exactly that 
in the subsequent 2007 VA examination report, relating the 
veteran's bilateral knee disability to age versus a service-
connected disability.

In summary, bilateral avascular necrosis of the hips, and 
disability of the bilateral knees were not noted in service, 
were not reported for many years following service, and have 
not been related by competent medical authority to the 
veteran's periods of active service, or to any service-
connected disability, including the shell fragment wounds of 
the left lower extremity.  In the absence of competent 
medical evidence, that the veteran has bilateral avascular 
necrosis of the hips and disability of the bilateral knees 
that derive from an in-service injury or disease, or medical 
evidence that bilateral avascular necrosis of the hips, and 
disability of the bilateral knees are proximately due to or 
the result of a service-connected disability, including the 
concept of aggravation, the preponderance of the evidence is 
against the claim that bilateral avascular necrosis of the 
hips, and disability of the bilateral knees are related to 
service.   There is no doubt to be resolved and service 
connection is not warranted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.303, 3.310(a).


ORDER

Entitlement to service connection for bilateral hip avascular 
necrosis, to include as secondary to service-connected shell 
fragment wounds, is denied.

Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
shell fragment wounds, is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


